UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 27, 2011 (October 26, 2011) Tractor Supply Company (Exact name of registrant as specified in its charter) Delaware 000-23314 13-3139732 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 Powell Place, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 440-4000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 27, 2011, Tractor Supply Company (the "Company") issued the press release furnished herewith as Exhibit 99.1 announcing the Company’s declaration of a $0.12 cash dividend payable on November 29, 2011 to shareholders of record on November 14, 2011. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release of Tractor Supply Company, dated October 27, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tractor Supply Company October 27, 2011 By: /s/ Anthony F. Crudele Name: Anthony F. Crudele Title: Executive Vice President - Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. Description Press Release dated October 27, 2011
